DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-16, and 20-24 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the reagent chamber being disposed within the sealing cap, the reagent chamber storing the sample preservation reagent therein, and the valve assembly being disposed within the sealing cap, the valve assembly being configured to retain the sample preservation reagent within the reagent chamber in the sealing cap when the valve assembly is in a closed configuration when the cap is not associated with the sample collection vessel, and the valve assembly being configured to release the sample preservation reagent from the reagent chamber into the sample collection chamber when the sealing cap is associated with the sample collection vessel to put the valve assembly in an open configuration, the valve assembly including a core, a plurality of fluid vents, and a collar, the core having a first end adjacent to the reagent chamber, and wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar to put the valve assembly in the open configuration in which the one or more fluid vents are at least partially unobstructed and moved into fluid communication with the reagent chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798